[Cite as State v. Layson, 2020-Ohio-4336.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-19-1204

        Appellee                                 Trial Court No. CR0201801738

v.

Artis Layson                                     DECISION AND JUDGMENT

        Appellant                                Decided: September 4, 2020

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Michael H. Stahl, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Artis Layson, appeals the judgment of the Lucas County Court of

Common Pleas, finding that he committed a community control violation, and sentencing

him to continue serving community control with added conditions. For the reasons that

follow, we affirm.
                         I. Facts and Procedural Background

       {¶ 2} On June 5, 2018, appellant pleaded guilty to one count of insurance fraud in

violation of R.C. 2913.47(B)(2) and (C), a felony of the third degree, and one count of

failure to comply in violation of R.C. 2921.331(B) and (C)(5)(a)(ii), a felony of the third

degree. The trial court sentenced appellant to three years of community control.

       {¶ 3} On August 27, 2019, appellant appeared before the trial court for a hearing

on a community control violation. Appellant indicated that he was unable to retain

counsel, so a public defender was appointed to represent him. The trial court then

afforded counsel an opportunity to speak with appellant, and recalled the case later during

the morning docket.

       {¶ 4} When the case was recalled, counsel stated that appellant was going to admit

to the community control violations and waive his right to a hearing. Counsel then spoke

in mitigation, explaining to the court that appellant understands that he must comply with

the terms of his probation. However, appellant has had some difficulty complying

because he was not able to get a pass from the work release program to attend some

assessments. In addition, once he was off work release, appellant began working 50

hours per week at Thyssenkrupp, which has made it difficult for appellant to attend

meetings. Counsel stated that appellant has six children and is trying to get custody of

his son, and that is why he is working so hard. Counsel requested that the court extend

his probation so that he could continue making efforts towards completing the

requirements of community control.




2.
       {¶ 5} Appellant then spoke on his own behalf. Appellant apologized for not

complying with the terms of his probation, and requested a second chance to demonstrate

that he can be successful.

       {¶ 6} The state did not speak in the matter.

       {¶ 7} Following the statements by counsel and appellant, the trial court

commented that it was hesitant to place appellant on community control initially because

of appellant’s lengthy criminal history. The court then observed that appellant’s

priorities were out of place, and that appellant has not prioritized his supervision by the

court, his mental health, or his substance abuse issues. The court recognized that

appellant has rarely provided drug screens when he was ordered to, and when he has,

they have come back positive for drugs.

       {¶ 8} Thereafter, the trial court ordered that appellant would remain on community

control, but that he would be committed to the Correction Center of Northwest Ohio for

180 days where he would be ordered to complete substance abuse treatment and the

Changing Offender Behavior program.

                                 II. Assignment of Error

       {¶ 9} Appellant has timely appealed the trial court’s August 27, 2019 judgment

entry, and now asserts one assignment of error for our review:

              1. Mr. Layson was denied his right to effective assistance of counsel

       when counsel failed to investigate the full scope of the community control




3.
       violations against Mr. Layson, advised him to waive a formal hearing and

       admit to the violations, and failed to address the most serious violations in

       mitigation.

                                       III. Analysis

       {¶ 10} To prevail on a claim of ineffective assistance of counsel, appellant must

satisfy the two-prong test developed in Strickland v. Washington, 466 U.S. 668, 687, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984). That is, appellant must demonstrate that counsel’s

performance fell below an objective standard of reasonableness, and a reasonable

probability exists that, but for counsel’s error, the result of the proceedings would have

been different. Id. at 687-688, 694. In undertaking our review, we note that “[j]udicial

scrutiny of counsel’s performance must be highly deferential.” Id. at 689. “[A] court

must indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” Id.

       {¶ 11} In support of his assignment of error, appellant argues that counsel had

insufficient time to investigate the nature of the case. Further, appellant argues that

counsel should have addressed appellant’s addiction issues, and suggested alternatives to

the court that were less restrictive than confinement in the Corrections Center of

Northwest Ohio. Appellant proposes that counsel’s limited engagement with appellant

rendered counsel little more than “a person who happens to be a lawyer * * * present at

trial alongside the accused.” Id. at 685. We disagree.




4.
        {¶ 12} Here, counsel’s decision of which arguments to emphasize in mitigation

falls squarely within the wide latitude given to attorneys to determine the appropriate trial

tactics. “[D]ebatable trial tactics do not establish ineffective assistance of counsel.”

State v. Hoffner, 102 Ohio St.3d 358, 2004-Ohio-3430, 811 N.E.2d 48, ¶ 45.

Furthermore, we find that the record does not demonstrate any deficient performance.

Counsel met with appellant and learned the reasons why appellant did not comply with

his community control requirements. Notably, there is nothing in the record to suggest

that the allegations of community control violations were unfounded, and indeed, what

little is in the record demonstrates that the violations were clear based on appellant’s

failure to provide clean drug tests. Rather than contesting the violations, counsel chose to

provide reasons for appellant’s non-compliance that attempted to put appellant in the best

light possible, in that counsel argued that appellant was working hard to support his

family and get custody of his son, and his long work hours made it difficult to comply

with his drug tests and assessments. In doing so, counsel was more than just a person

who happens to be a lawyer standing alongside the accused. Therefore, we hold that

appellant has not demonstrated that counsel’s performance fell below an objective

standard of reasonableness, and thus his claim for ineffective assistance of counsel must

fail.

        {¶ 13} Accordingly, appellant’s assignment of error is not well-taken.




5.
                                     IV. Conclusion

       {¶ 14} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.